NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2009-1361


                                  PAUL N. NELSON,

                                                     Plaintiff-Appellee,

                                          v.

                          K2 INC. and K-2 CORPORATION,

                                                     Defendants-Appellants.



      Philip P. Mann, Mann Law Group, of Seattle, Washington, for plaintiff-appellee.
Of counsel on the brief was John E. Whitaker, Whitaker Law Group, of Seattle,
Washington.

      Lawrence D. Graham, Black Lowe & Graham PLLC, of Seattle, Washington,
argued for defendants-appellants. With him on the brief was Douglas A. Grady.

Appealed from: United States District Court for the Western District of Washington

Chief Judge Robert S. Lasnik
                    NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                     2009-1361

                                 PAUL N. NELSON,

                                               Plaintiff-Appellee,

                                          v.

                          K2 INC. and K-2 CORPORATION,

                                               Defendants-Appellants.


                                 Judgment

ON APPEAL from the United States District Court for the Western District of Washington

in CASE NO. 07-CV-1660.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, GAJARSA, and PROST, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                       ENTERED BY ORDER OF THE COURT



DATED:       February 5, 2010                /s/ Jan Horbaly
                                       Jan Horbaly, Clerk